This opinion is subject to revision before final
                         publication in the Pacific Reporter

                                   2018 UT 3


                                     IN THE

       SUPREME COURT OF THE STATE OF UTAH

                               STATE OF UTAH,
                                 Respondent,
                                        v.
                             DENNIS J. GARCIA,
                                Petitioner.

                              No. 20160932
                          Filed January 29, 2018

             On Certiorari to the Utah Court of Appeals

                      Third District, Salt Lake
                 The Honorable Randall N. Skanchy
                          No. 061901607

                                  Attorneys:
       Sean D. Reyes, Att’y Gen., Tyler R. Green, Solic. Gen.,
  Brent A. Burnett, Asst. Solic. Gen., Salt Lake City, for respondent
           Stephen G. Homer, West Jordan, for petitioner

 ASSOCIATE CHIEF JUSTICE LEE authored the opinion of the Court, in
which CHIEF JUSTICE DURRANT, JUSTICE HIMONAS, JUSTICE PEARCE, and
                      JUDGE JOHNSON joined.
Having recused herself, JUSTICE DURHAM does not participate herein;
            DISTRICT JUDGE CHRISTINE S. JOHNSON sat.


   ASSOCIATE CHIEF JUSTICE LEE, opinion of the Court:
    ¶1    Dennis Garcia served a five-year sentence for automobile
homicide. Following his release, the Board of Pardons and Parole
ordered him to pay $7,000 of restitution toward his victim’s funeral
expenses. Garcia filed various motions with the sentencing court
challenging the restitution order as untimely and therefore legally
invalid. The district court determined that it did not have jurisdiction
to adjudicate these motions, and the court of appeals affirmed.
                            STATE v. GARCIA
                          Opinion of the Court


    ¶2     We affirm the court of appeals under Utah Code section
77-27-5(3). That provision states that restitution decisions of the
board are “not subject to judicial review.” This statutory section was
all but ignored by the courts below, but it is properly before us here.
And it is decisive. It forecloses the judicial review sought by Garcia
in this case.
    ¶3     Garcia offers no way around this conclusion under the
language of the statute. Instead he alleges that section 77-27-5(3)
infringes his constitutional rights under the Open Courts Clause of
the Utah Constitution. This is an issue Garcia raised both in the
district court and in the court of appeals. But he did not raise it in his
opening brief in this court. We do not reach it here for that reason.

                                     I
   ¶4   In March 2006, Dennis Garcia crashed a car and killed his
passenger. He was convicted of automobile homicide in April 2008,
and he was sentenced to serve zero to five years in prison.
    ¶5     Garcia was released from prison in April 2013. Months
later, the Board of Pardons and Parole issued an order of restitution
that required Garcia to pay $7,000 to the Utah Office for Victims of
Crime for funds paid to the victim’s mother for funeral expenses.
The board sent the order to the district court per Utah Code section
77-27-6(4), and the court entered the order into its docket.
      ¶6     Garcia moved the district court to set aside the restitution
order on the ground that it was untimely.1 In opposing Garcia’s
motion the Office of State Debt Collection asserted that the court
lacked jurisdiction under Utah Code section 77-27-5(3). That section
states that “[d]ecisions of the board in cases involving . . . restitution
. . . are final and are not subject to judicial review.” The district court
denied Garcia’s motion, holding that it lacked jurisdiction. It based
its order not on section 77-27-5(3) but on other grounds.2 Garcia then

_____________________________________________________________
   1The Parole Board must “make all orders of restitution within 60
days after the termination or expiration of the defendant’s sentence.”
UTAH CODE § 77-27-6(2)(c). Garcia contends that the board’s order
was entered after that timeframe.
   2 The district court relied on the principle that “[o]nce a court
imposes a valid sentence, it loses subject matter jurisdiction over the
case.” State v. Montoya, 825 P.2d 676, 679 (Utah Ct. App. 1991). It
                                                        (continued . . .)
                                    2
                          Cite as: 2018 UT 3
                        Opinion of the Court

filed three other motions requesting similar relief. He argued, among
other things, that section 77-27-5(3) violated the Open Courts Clause.
The court denied all three motions on the grounds stated in its
previous order; it did not address Garcia’s constitutional argument.
   ¶7     Garcia appealed the denial of these three motions to the
court of appeals. In his brief, he renewed his constitutional argument
and made an additional statutory argument. The statutory argument
was that the district court had jurisdiction over the restitution order
because it entered the order on its docket pursuant to Utah Code
section 77-27-6(4). That section states that:
   [I]f the board makes an order of restitution within 60 days after
   the termination or expiration of the defendant’s sentence, the
   matter shall be referred to the district court for civil collection
   remedies. The Board of Pardons and Parole shall forward a
   restitution order to the sentencing court to be entered on the
   judgment docket. The entry shall constitute a lien and is subject
   to the same rules as a judgment for money in a civil judgment.
UTAH CODE § 77-27-6(4). Garcia asserted that this statute “reinvests”
the district court with jurisdiction, at least to review a restitution
order that it has entered.
    ¶8    The court of appeals affirmed, but it addressed only
Garcia’s statutory argument. It held that section 77-27-6(4) did not
reinvest the district court with jurisdiction “to rule upon challenges
to the fact, amount, or validity of the judgment itself,” but only to
“order such civil remedies to assist the claimant in collecting on the
judgment . . . .” State v. Garcia, 2016 UT App 96, ¶ 17, 374 P.3d 1039.
This conclusion was rooted in part in the notion that section
77-27-6(4) refers to “order[s]” rather than “judgment[s]”—a
distinction the court of appeals found significant. Id. ¶ 16. The court
of appeals also noted that “the legislature’s use of the term ‘district
court’ as opposed to ‘sentencing court’ . . . indicates that any
jurisdiction is vested in the district court system rather than the



   (continued . . .)

noted that while the court does have one year following sentencing
to make restitution determinations, that year had expired, leaving
the court without jurisdiction. UTAH CODE § 77-38a-302(5)(d)(i)
(2005) (“[T]he court shall determine complete restitution . . . within
one year after sentencing.”).

                                   3
                           STATE v. GARCIA
                         Opinion of the Court


specific trial court that tried and sentenced a defendant.” Id. ¶ 17.
The court’s opinion does not mention Garcia’s open courts challenge.
   ¶9    We granted certiorari to consider whether the court of
appeals erred in affirming the district court’s determination that it
lacked jurisdiction. We review the court of appeals’ decision de
novo. State v. Levin, 2006 UT 50, ¶ 15, 144 P.3d 1096 (“On certiorari,
we review for correctness the decision of the court of appeals . . . .”).
                                   II
    ¶10 The question presented is whether the district court had
jurisdiction to review the Parole Board’s order of restitution. Utah
Code section 77-27-5(3) provides the answer. It says that the board’s
restitution decisions are “not subject to judicial review.”
    ¶11 That clear and simple directive controls the disposition of
this case. The legislature has said that our courts are foreclosed from
“judicial review” of the legality or merits of a restitution order
entered by the Parole Board. And Garcia’s motions were improper
because they sought such review—by challenging the order in
question as untimely and thus illegal.
    ¶12 We affirm on this basis. We conclude that the district court
lacked jurisdiction to consider the legality of the Parole Board’s
restitution order on Garcia’s motions because the district court’s
“judicial review” of the order was foreclosed by Utah Code section
77-27-5(3). In so holding we adopt a basis for decision that departs to
some degree from the path taken by the court of appeals. And we
reject Garcia’s grounds for challenging this approach.
                                   A
    ¶13 Garcia challenges the court of appeals’ conclusion that the
district judge in this case had jurisdiction only to “order such civil
remedies to assist the claimant in collecting on the judgment,” and
not “to rule upon challenges to the fact, amount, or validity of the
judgment itself.” State v. Garcia, 2016 UT App 96, ¶ 17, 374 P.3d 1039.
Garcia notes that Utah Code section 77-27-6(4) directs the
“sentencing court” in a criminal case to “enter[]” the Parole Board’s
restitution order “on the judgment docket.” See UTAH CODE
§ 77-27-6(4). And he suggests that the power to enter the judgment
on the docket must encompass the power to consider the legal basis
for the judgment.
   ¶14 Garcia may have a small point here. To the extent the court
of appeals was saying that district judges are not exercising
“jurisdiction” in entering a Parole Board restitution order on the
                                   4
                          Cite as: 2018 UT 3
                         Opinion of the Court

judgment docket we disagree. The entry of the order on the docket is
mandated by statute. And the exercise of that authority by a judge is
the exercise of jurisdiction.
    ¶15 That said, this is not a basis for reversing the court of
appeals. The jurisdiction exercised by the sentencing court in a case
like this one is limited. The judge is directed only to perform a
ministerial act—to enter the restitution order on the judgment
docket. And the judicial power to perform that ministerial act does
not encompass the power to review the legality or merits of the
underlying restitution order. Thus, the court of appeals may have
overstated matters in asserting that the district judge has no
jurisdiction except over supplemental (civil enforcement) remedies.
But the district judge’s jurisdiction is limited; it does not extend to
reviewing the merits or legal basis for the underlying restitution
order.
    ¶16 Any question on that matter is resolved by Utah Code
section 77-27-5(3). That provision, again, states clearly and
unequivocally that “[d]ecisions of the board in cases involving . . .
restitution . . . are final and are not subject to judicial review.” UTAH
CODE § 77-27-5(3). That confirms that a judge that is directed to enter
the Parole Board’s order on the judgment docket is not authorized to
“review” the merits or legality of the underlying order. We affirm on
the basis of this provision. We hold that, outside of civil collection
remedies, the district court’s jurisdiction is limited to the ministerial
act of entering the judgment adopted by the Parole Board, and that
decisions of the board are “final and are not subject to judicial
review.”3
                                   B
    ¶17 Garcia makes little or no effort to sustain his position under
the plain language of Utah Code section 77-27-5(3). Instead he asserts
(1) that the clear import of the statute is somehow overridden by
precedent and (2) that the statute as written infringes his rights
under the Open Courts Clause. The first point is unpersuasive,
however, and the second is not properly presented for our review.



_____________________________________________________________
   3 In so holding we are not foreclosing Garcia’s right to challenge
the Parole Board’s order through a petition for extraordinary writ.
The viability of that avenue of review is not before us.

                                   5
                            STATE v. GARCIA
                         Opinion of the Court


                                    1
     ¶18 Nothing in our case law runs counter to the plain language
of section 77-27-5(3). Garcia invokes State v. Laycock, 2009 UT 53, 214
P.3d 104, in support of an asserted right of judicial review of the
exercise of “post-sentence jurisdiction” to review a restitution order.
But Laycock has no bearing here. It involved the entry of a restitution
order by the district court and review by a petition for extraordinary
writ. See Laycock, 2009 UT 53, ¶ 1. That is significant. Our decision
here is dictated by Utah Code section 77-27-5(3)—a provision barring
judicial review of “[d]ecisions of the [parole] board in cases involving
. . . restitution.” UTAH CODE § 77-27-5(3) (emphasis added). That
provision has nothing to say about review of restitution orders
entered by a district court. So our decision here is in no way
inconsistent with the framework of our Laycock opinion.
    ¶19 Garcia also invokes State v. Schultz, 2002 UT App 297, 56
P.3d 974. The Schultz case is admittedly more difficult to reconcile
with our analysis here. The Schultz court announced a holding in line
with that sought by Garcia—it reversed a restitution order initially
entered by the Parole Board and subsequently placed on the
judgment docket by the sentencing court on the ground that the
board had entered its order at a time when it “no longer had
jurisdiction” to do so. Schultz, 2002 UT App 297, ¶ 14. And it
reversed the judgment entered by the sentencing court on the
ground that “the sentencing court’s entry of the order on its
judgment docket is equally invalid.” Id. ¶ 19. For that reason we take
Garcia’s point that the holding in Schultz seems incompatible with
that endorsed by the court of appeals in this case.
    ¶20 That said, we cannot take Garcia up on his request that we
give stare decisis effect to the Schultz opinion. For one thing Schultz is
a court of appeals decision; as such it has no binding effect here. That
is not to say that we ignore decisions from our court of appeals. We
scrutinize them carefully, and follow them when we are persuaded
by their analysis (as we often are). Here, however, we find no basis
for following Schultz. That decision was handed down in apparent
ignorance of the provision we find controlling here: Utah Code
section 77-27-5(3) is nowhere discussed or even cited in Schultz.
    ¶21 Perhaps that is because this provision was not cited in the
briefing in that case. Sometimes that happens—through oversight or
otherwise, a controlling statutory provision is not brought to the
attention of the court. And when that happens, the persuasive power
of a prior decision is sharply diminished. That is the case here. For

                                    6
                          Cite as: 2018 UT 3
                         Opinion of the Court

reasons noted above we find Utah Code section 77-27-5(3) to be
controlling here, and we repudiate Schultz (and any other cases
along similar lines) to the extent it runs contrary to the clear terms of
the statute.
                                   2
   ¶22 Garcia’s more direct challenge to the clear terms of Utah
Code section 77-27-5(3) is his assertion that it runs afoul of the Open
Courts Clause of the Utah Constitution. Garcia raised this challenge
in the district court and in court of appeals. And both courts
inexplicably failed to address this constitutional question.
    ¶23 Garcia could have raised this as a basis for challenging the
court of appeals’ decision. He could have asserted that the court of
appeals erred in affirming the dismissal of Garcia’s motions not only
under the governing statutory framework but also because that
framework infringes his constitutional rights. Yet he failed to raise
this constitutional ground in his opening brief on appeal. It was not
until his reply brief that Garcia raised the constitutional question.
And that was too late. See Pinder v. State, 2015 UT 56, ¶ 58, 367 P.3d
968 (noting that “we typically do not consider issues raised for the
first time in a reply brief”).
    ¶24 By waiting until the reply brief to raise the constitutional
question Garcia failed to carry his burden of identifying grounds for
challenging the decision before us on review.4 And he likewise
deprived the State of the opportunity to address this question in its
briefing on appeal. That was fatal to his attempt to raise this issue for
our consideration.
                                   III
    ¶25 A sentencing court has limited jurisdiction to perform the
ministerial act of entering a restitution order of the Parole Board on
the judgment docket and to facilitate civil collection remedies related
to that order. UTAH CODE § 77-27-6(4). But that jurisdiction does not
encompass judicial review of the legality or merits of the board’s
order. Such review, in fact, is expressly foreclosed by statute. UTAH
CODE § 77-27-5(3). We affirm on the basis of that statute.


_____________________________________________________________
   4 The court of appeals seems to have fallen short in neglecting to
address Garcia’s constitutional arguments. But it is Garcia’s burden
to identify alleged errors of the court of appeals.

                                   7